UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1677


TIJON COX,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Social Security Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-00581-CCB)


Submitted:   November 18, 2010             Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


TiJon Cox, Appellant Pro Se.      Alex Gordon, Assistant          United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               TiJon Cox appeals the district court’s order denying

relief on his complaint alleging violations of his rights under

the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101

(2006).        We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.         Cox v. Astrue, No. 1:10-cv-00581-CCB (D. Md.

June    7,   2010).     We    further    deny   Cox’s    motions   for   default

judgment and for summary disposition.             We deny Cox’s motions to

expedite as moot.         We dispense with oral argument because the

facts    and    legal   contentions     are   adequately    presented     in   the

materials      before   the   court     and   argument   would     not   aid   the

decisional process.

                                                                         AFFIRMED




                                         2